Citation Nr: 1012563	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-01 017	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly pension, based upon the need 
for regular aid and attendance or by reason of being 
housebound.  



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to May 
1973.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 2006 from the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to special monthly pension benefits.


FINDINGS OF FACT

1.  The Veteran's disabilities do not prevent him from 
keeping himself ordinarily clean and presentable, feeding 
himself, or avoiding the hazards or dangers incident to his 
daily environment, such that he requires care or assistance 
on a regular basis.

2.  The Veteran is not substantially confined to his house 
or its immediate premises due to disability.


CONCLUSION OF LAW

The criteria for special monthly pension on account of being 
in need of aid and attendance of another person or being 
housebound have not been met.  38 U.S.C.A. §§ 1502(b), 
1521(d) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In the present case, the Veteran's claim 
on appeal was received June 2004 and a duty to assist letter 
was sent in June 2006 prior to the August 2006 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to special monthly benefits based on need for 
aid and attendance and housebound status, which included 
notice of the requirements to prevail on these types of 
claims, and of his and VA's respective duties.  The duty to 
assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The Veteran was also asked to advise 
VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Additional notice was sent in 
September 2006 and October 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
Service treatment records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  
There is no indication that he receives private treatment.  
While he did indicate having been turned down for Social 
Security benefits in 1992, there is no need to obtain any 
records associated with that claim.  Any records from 1992 
and before could only provide evidence of the veteran's 
condition as of that date, almost 20 years ago.  Such 
records would not provide any evidence regarding the current 
extent and severity of disability.  The current state of 
disability is the crux of the matter here, and treatment 
records through 2009 are on file to provide a picture of the 
Veteran's disability today.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran did receive a VA examination in February 2006 
regarding the need for aid and attendance.  Examination of 
housebound status is not necessary where the evidence 
reflects he is not housebound.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in September 2006 
and October 2007.

For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

II.  Special Monthly Pension

Under applicable criteria, a Veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2009).

The requirement for this increase in pension will be 
considered to have been met if, in addition to having a 
single permanent disability rated as 100 percent disabling, 
the Veteran (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351.

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, regulations require 
that the Veteran must be a patient in a nursing home on 
account of mental or physical incapacity; or be blind or so 
nearly blind as to have corrected visual acuity in both eyes 
of 5/200 or less, or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for the 
regular aid and attendance of another person.  See 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351. 

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may 
be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need. Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others. Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held 
that in order to be awarded special monthly pension on the 
basis of the need for aid and attendance, the record must 
show at least one of the enumerated factors in § 3.352(a).  
Turco, supra, at 224.

A Veteran receiving non-service-connected pension may 
receive housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by 
reason of disability or disabilities, is permanently 
housebound but does not qualify for special monthly pension 
at the aid and attendance rate. 38 U.S.C.A. § 1521(e) (West 
2002); 38 C.F.R. § 3.351(d) (2009).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime. 38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).

The Veteran claims entitlement to special monthly pension 
based on either aid and attendance or housebound status.  He 
is in receipt of a nonservice connected pension.  He has no 
service connected disabilities.  His nonservice connected 
disabilities are noted to include a schizoid personality 
disorder rated as 70 percent disabling, umbilical hernia 
rated as 10 percent disabling.  The following nonservice-
connected disabilities have noncompensable ratings:  right 
knee condition with pain, status post left knee 
meniscectomy, low back pain due to herniated disc, 
hemorrhoids and pancreatitis.  His combined nonservice-
connected rating is 70 percent.  

The Veteran filed his claim in June 2004 for the special 
monthly pension.  He contends that his condition is worsened 
and that he relies on his spouse for direction in activities 
of daily living.  

VA records from 2004 were noteworthy for documentation of 
the fact that the Veteran failed to report for a number of 
examinations or treatment sessions.  He relied on other 
people for transportation.  In June 2004 he was noted to 
have made threats to harm himself and others, and a family 
member was advised to have him hospitalized.  He was noted 
to have had a history of alcohol abuse, with a recent 
relapse about 5 months ago, but was now again abstinent.  In 
July 2004, he was seen for complaints of severe low back 
pain, which he described as radiating down both legs, and 
which he noted was relieved by lying on his back.  The same 
month he also complained of angina-like chest pain.  
Physical examination of cardiovascular, respiratory, 
abdomen, extremities, cranial nerve and skin were all 
normal.  He was assessed with chronic low back pain on 
Iburprofin, coronary artery disease (CAD) by history-treated 
with nitroglycerin, cardiac dysarrhythmias by history, 
depression treated with Sertraline, hyperlipidemia treated 
with Simvestin, and a possible seizure disorder (according 
to his wife who claimed she has noticed him jerking on 
occasions). 

A January 2005 VA annual examination and follow up of 
chronic medical problems included a history of 
cardiomyopathy with dysarrhythmia, post traumatic stress 
disorder (PTSD), anxiety state, gastroesophageal reflux 
disease (GERD), chronic pancreatitis by history and 
hyperlipidemia.  He also had a history of going to the 
emergency room (ER) in December 2004 for chest pain.  He 
related a history of brief confusion with CT scan showing a 
pituitary mass.  His history was also significant for 
depression and alcoholism.  He reported blurred vision and 
flashing lights.  Also noted in his history was CAD, 
headaches and history of pancreatitis.  He reported no other 
complaints.  Examination revealed that he was well built, 
well nourished and in no acute distress.  He had slight 
tenderness on his back. The rest of the detailed physical 
examination was negative for musculoskeletal, 
cardiovascular, neurological, sensory or other systemic 
problems.  He was assessed with history of recent 
hospitalization for chest pain.  Heart catheterization was 
noted to show no blockage and he denied chest pain.  He also 
was assessed with headaches with CT noted to show a 
pituitary mass.  His GERD was stable on Omeprazole.  He was 
also assessed with depression, without homicidal or suicidal 
ideation, hyperlipidemia and low back pain by history 
treated with Ibuprofin.  

Also in January 2005, he was seen by the VA for complaints 
of headaches constant for one month and low back pain with 
weakness in his legs.  In February 2005 a depression 
protocol noted he was taking Zoloft, and had some problems 
with sleep and appetite, as well as sadness over the deaths 
of recent family members.  

A June 2005 VA psychosocial assessment noted that the 
Veteran last worked 12 years ago and had been turned down 
for Social Security benefits in 1992.  He was unable to work 
due to arm nerve damage and disc problems.  He currently 
lived with his wife in his house and had no friends.  He 
used the VA ER as needed and had problems with his 
neighbors.  He spent his time watching them with a security 
camera.  He did not drive, and no reason for this was given.  
His psychiatric complaints included depressed mood, paranoid 
thinking, poor memory, low motivation and little or no 
interest in doing things.  He had no hobbies.  However he 
did report having recently started bicycle riding on a trail 
which he said helped relax him.  Per the social worker's 
recommendation, he agreed to increase his bike riding to 2-3 
times a week for exercise and stress reduction.  Records 
from July 2005 through August 2005 show continued 
psychiatric complaints including irritability, moodiness, 
depressed mood, moodiness, and sleep problems.  An October 
2005 record revealed that he cancelled his appointment, with 
his wife claiming he threw his back out.

Subsequent VA records to the June 2005 psychosocial 
assessment continued to show that the Veteran did not drive 
and that he relied on others for transportation.  Again no 
clear reason is shown for his not driving.  

The report of a February 2006 VA aid and attendance 
examination noted complaints that included low back pain 
PTSD.  Examination revealed decreased lumbar and cervical 
lordosis and increased thoracic kyphosis.  However there 
were no restrictions on either upper extremity, with regards 
to grip, fine movements, ability for self feeding, buttoning 
clothing and attending to the needs of nature.  He had some 
restriction of the spine, trunk and neck, with reduced 
motions including cervical rotation to 45 degrees, forward 
bending to 60 degrees and side bending to 15 degrees 
bilaterally.  Other problems included occasional bowel 
incontinence.  He also sometimes became light headed and 
dizzy, with syncope/near syncopy.  He was able to walk 
unassisted by another person and used no assistive devices.  
He usually did not leave his house except for attending 
doctor appointments.  His diagnoses included alcohol abuse 
in remission, hyperlipidemia, prolonged PTSD, anxiety, 
depression, chronic pancreatitis, cardinal dysrhythmia and 
arthopathy.  

VA records from 2006 included a February 2006 routine 
examination to evaluate chronic medical problems.  His 
history included 2 myocardial infarctions, claimed as 
"slight" heart attacks.  He had low back pain with 3 discs 
described as "dissolved."  He had problems with depression 
and saw social services for counseling.  He had nerve damage 
in the left arm, sharp numbness into his fingers for about 4 
years.  His history also included alcohol abuse in the past, 
hyperlipidemia, PTSD, cardiac dysrhythmia, arthropathy, 
benign neoplasm of the pancreas, anxiety state, depressive 
disorder, GERD, chronic pancreatitis and abdominal pain.  
His surgical history included umbilical herniorrhaphy, and 
cartilage repair of the left knee.  He reported very little 
exercise, only walking room to room in the house.  His 
review of systems was noteworthy for complaints of night 
sweats.   He admitted to headaches, lightheadedness and 
dizziness.  He denied significant symptoms for eyes, ears, 
nose, throat, neck, cardiovascular or respiratory system.  
He did report gastrointestinal complaints of heartburn and 
for genitourinary system he had nocturia times one.  His 
musculoskeletal system was positive for low back pain, sharp 
pain in the left arm and numbness/tingling in the fingers.  
There were no other neurological complaints.  He complained 
of depression and anxiety.   The rest of the review of 
systems was negative.  

Examination revealed some decreased side bending to the 
right and left and some forward bending, but no evidence of 
pain on motion.  He also had the right ring finger fixed at 
90 degrees and some swelling behind his left scapular and 
dorsal area and palpation down the left arm caused pain.  
The rest of the detailed physical examination was negative 
for musculoskeletal, neurological, sensory or other systemic 
problems.  Psychiatrically, he did not appear anxious or 
depressed.  The impression was that he obviously had some 
type of low back problem.  He did have some restriction on 
motion with forward and side bending.  He had no limited 
motion on motion of the upper or lower extremities.  The 
doctor thought his claimed pain of level 9-10 was extreme in 
light of the physical findings.   
 
An April 2006 phone contact from the Veteran's sister 
revealed that he and his wife had moved into her basement in 
December 2005.  She reported that he "never comes out of the 
basement," and does not shower for days.  She also suspected 
he was using marijuana.  Records from November 2006 through 
June 2007 revealed multiple no shows/cancellations for 
appointments.  

An October 2007 VA periodic evaluation for management of 
chronic medical problems included a problem list of alcohol 
abuse in remission, hyperlipidemia, prolonged PTSD, cardiac 
dysrhythmia-not presently an active problem, 
arthropathy/osteoarthritis, benign neoplasm of the pancreas 
by history, anxiety state, depressive disorder, GERD, 
personal history of chronic polyps, history of chronic 
pancreatitis, history of abdominal pain and cannabis abuse 
in remission.  He also claimed having personal exposure to 
Agent Orange and claimed that he served in Vietnam in 
combat.  Review of systems included occasional dizziness 
with no syncope or falls.  He had arthalgias of both knees 
and low back and little range of motion.  He denied diffuse 
myalgias.  There were no other complaints regarding the 
system.  
 
A detailed physical examination included no significant 
findings other than some psoriasis or eczema noted involving 
the intergluteal cleft and his teeth were in poor repair.  
The rest of the examination was negative for 
musculoskeletal, cardiovascular, neurological, sensory or 
other systemic problems.  Psychiatrically, he did not appear 
anxious or depressed.  He did exhibit a rather flat affect 
however.  The assessment was the same as the problems 
reported in the problem list.   Laboratory results from 
October 2007 were noteworthy for a positive marijuana test, 
in spite of his claiming on examination that he did not use 
any.  The labs also showed that his amylase was abnormally 
high, but barely so, thus if there was any smoldering 
pancreatitis, it was minimal.  The rest of the labs were 
generally good.

The rest of the records through 2007 documented a number of 
times when the Veteran failed to report for treatment or 
examination.   

A September 2009 VA annual examination reflected that review 
of systems showed no significant complaints.  The Veteran 
denied recent falls, and ambulated without assistance.  He 
denied headaches, seizure, weakness or numbness.  He denied 
anxiety or depression.  Physical examination was negative 
for musculoskeletal, cardiovascular, neurological, sensory 
or other systemic problems.  He was alert, and oriented 
times three, with dress and attitude appropriate.  The 
impression included PTSD with no issues or current therapy, 
chronic obstructive pulmonary disease (COPD)-encouraged to 
continue to wean cigarettes, chest X-ray was taken, and 
reflux, no issues.  

The records showing treatment, the periodic evaluations from 
2004 to 2009, and the February 2006 VA aid and attendance 
examination show no evidence that supports a finding that 
the Veteran's disabilities are of such severity that he 
requires aid and attendance.  While he has claimed his 
physical and psychiatric disabilities are of such severity 
as to render him unable to attend to needs such as dress, 
hygiene, feeding and other activities of daily living 
without assistance of another, the evidence is to the 
contrary.  He is not shown to require care or assistance on 
a regular basis to protect himself from hazards or dangers 
incident to his daily environment.  While he is noted to 
have been found incompetent by VA for purposes of handling 
benefits, in a March 1994 rating, this does not extend to an 
inability to handle general self care without assistance.  

The objective evidence in the records and reports of 
examinations from 2004 to February 2006 shows little 
evidence of physical or psychiatric disability beyond some 
findings of back pain, limited motion, abnormal kyphosis and 
tenderness, 

During the February 2006 Aid and Attendance examination, 
physical examination revealed the Veteran to have some left 
upper extremity symptoms of swelling and tenderness and some 
limited motion of the cervical and lumbar spine.  However he 
was noted to not use any assistive devices for 
musculoskeletal complaints. Otherwise, his systemic 
examinations, up to and including the February 2006 Aid and 
attendance examination, repeatedly were negative for 
significant pathological findings much less disability 
requiring assistance of another individual.  

The records and examinations subsequent to the February 2006 
Aid and Attendance examination likewise continued to show no 
evidence of any disabling physical condition that would 
require regular assistance from another individual.  

While he is noted to have a severe psychiatric disability by 
history, this was not shown to be of such extent that he 
required assistance to perform activities of daily living.  
Additionally, with the exception of one brief incident in 
June 2004 (when it was recommended he be hospitalized for 
threats against family members), the records documenting 
psychiatric treatment and pathology do not show that he 
needed regular protection from self harm or harm to others.  
Examinations of his mental status from 2004 to 2009 are 
negative for evidence suggesting that he is unable to care 
for himself due to his psychiatric condition.  

Although he is noted to not drive in the records, there is 
no clear indication that this is due to any disability shown 
of record.  

For the above reasons, the Board finds that the 
preponderance of the evidence is against a grant of a 
special monthly pension based on a need for aid and 
attendance.  

In making this determination, the Board has considered the 
Veteran's lay contentions.  However the evidence reflects 
that the Veteran's credibility is lacking.  He was found by 
the VA doctor in the February 2006 routine examination to 
elevate chronic medical problems, to complain of a level of 
back pain that was inconsistent with physical findings.  
Elsewhere he is noted in October 2007 to have not been 
candid about his cannabis usage, in light of a positive 
result.  He also claimed to have served in combat in 
Vietnam.  A review of his service personnel records is 
negative for any service in Vietnam.  These lapses in 
credibility show that there is little reason to place 
credence on the Veteran's complaints regarding the severity 
of his physical condition.

There is also no basis to award a special monthly pension on 
the basis of being housebound.  While it is true that the 
evidence does reflect that the Veteran primarily stays 
restricted to his house, there is no medical basis in the 
above detailed records (including records of psychiatric 
problems) for such restriction.  While he is noted not to 
drive, there is no medical or psychiatric reason given for 
this.  He does appear to be capable of venturing beyond the 
house if he so chooses, as shown in the June 2005 VA 
psychosocial assessment, where he was noted to have begun 
bicycle riding.  

As with the claim based on aid and attendance, reasons the 
Veteran may give for his current housebound status are 
rejected as not credible.  The evidence simply does not show 
him to be substantially confined to his house or to the 
immediate premises due to disability or disabilities which 
it is reasonably certain will remain throughout his 
lifetime.

The Board finds that the weight of the evidence does not 
show that the Veteran meets the requirements for special 
monthly compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


